DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Applicant recites “wherein the contours of the cavities are spherical”. However, the originally filed detailed disclosure does not provide proper antecedent basis for the term “spherical” as it pertains to “contours” of the cavities and as such it is unclear how Applicant intends to metes and bounds of “spherical” to read. Examiner submits that there is no recitation in the specification of “spherical contours” and none of the originally filed figures appear to illustrate any contours which the ordinary artisan would conclude to be “spherical” in the traditional sense. As such, it must be presumed that Applicant is using the phrase “spherical” in a non-standard sense. In the event that Applicant is not using “spherical” in a non-standard sense, it is submitted that such a “spherical” contour comprises new matter inasmuch as there is no illustration or disclosure suggestive that the cavity comprises a “sphere” shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9, and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”) in view of U.S. Publication No. 2017/0135720 (“Oshida”).


Regarding Claim 1, Sallberg discloses a medical device (see generally 2200) for the intracellular (Abstract) delivery of a therapeutic formulation to a predetermined site within a patient, the medical device comprising:
A needle hub (see e.g. Fig. 27B) removably (see via 2730) attached to a syringe (see Fig. 22A), wherein the needle hub has multiple openings (see Fig. 27B – i.e. the openings through 2745 which retain the needles 2720) through a surface thereof; and
Multiple needles (2720), extending through respective openings (see Fig. 27B).
Sallberg discloses the invention substantially as claimed except that the multiple openings have respective cavities, wherein the width of each cavity is wider than a width of the respective opening and the needles have a contour which matches a contour of a respective cavity through which they are inserted/received. However, such a technique of bonding a needle to hub is well-known. For example, Oshida discloses a needle hub (14) with an opening (see the opening of 18) through a surface thereof and a respective cavity (see 15 at 20), wherein a width of the cavity is wider than a width of the opening (see Fig. 1) and the needle extends from a respective cavity and through a respective opening (see Fig. 1), wherein a contour of the needle matches contours of the respective cavity and opening (see Fig. 1) whereby Oshida describes that such complementary geometry suppresses the generation of level differences, burrs, and flashes in the boundary section between the needle and the hub (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Sallberg to utilize cooperative funnel shaped geometries between the cavities/openings and the needles, as disclosed by Oshida, in order to prevent the generation of burrs, flashes, and level differences thereby improving flow dynamics, reducing fluid shear, and ensuring that all therapeutic flow is gentle directed toward the needle lumens for injection into the patient with reduced turbulence.
Regarding Claims 2 and 3, in the instant case the phrase “spherical contour” has been interpreted in a manner consistent with the illustrated contours (see Fig. 4) of the instantly disclosed invention, whereby Sallberg describes a corresponding funnel horizontal sectional contour (see Fig. 1) combined with a circular longitudinal contour (defined by the inner diameter about the longitudinal axis) – the same configuration understood to be present in the instantly disclosed invention.
Regarding Claim 4, Sallberg, discloses the invention substantially as claimed except that, explicitly, the needles extend 0.125 inches (~3.175 mm) from the surface of the needle hub. Sallberg discloses that the needles may have various lengths depending upon application with “preferred lengths” between 0.025mm to about 2.5mm in some embodiments and 0.5 cm to about 15 cm in other embodiments along with “any number in between… 1mm, 5mm…” (Par. 151 – see also Par. 203 wherein L5 is defined as between about 3 and about 10mm – whereby 0.125 inches is held to be “about 3 mm” and also lies within the stated range). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a needle length/penetration depth of 0.125 inches (a value within the range directed by Sallberg), in order to allow the needles to possess sufficient length to penetrate to a particular depth to reach a particular target cell in a specific patient, wherein the thickness of the skin tissues are understood to vary from patient to patient. 
Regarding Claim 5, Sallberg discloses the invention substantially as claimed except that, explicitly, the distance between adjacent openings is within a range of 0.055 and 0.075 inches (~1.397 and 1.905mm). Rather, Sallberg discloses the distance between adjacent openings (see e.g. L1, Fig. 5A – see also Fig. 6C, 7B, 8B, 8C), wherein the spacing can comprise values of 1 to 8mm (Par. 194), 1 to 6mm (Par. 200, 202), 0.1mm to about 6mm (Par. 207) – ranges which wholly encompass Applicant’s claimed range. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP 2144.05, whereby in the instant case, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Sallberg to have spacing between adjacent openings within a range of 0.055 and 0.075 inches (values within Sallberg’s contemplated range), thereby constructing a device in a predictable manner as directed by the specifications of Sallberg to adapt the device to a particular patient suffering from a particular medical ailment.
Regarding Claim 6, Sallberg discloses the invention substantially as claimed except, explicitly, that the surface of the needle hub as 16 openings within an area of between 0.071 sq. in. and 0.81 sq. in. Sallberg discloses that the number of needles may vary depending on the intended application including values or “10 or more” (Par. 193) including a specific example of 16 needles (Par. 174) – although the area in which these needles occupy is not explicitly defined. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to limit the area of the needle hub which contains the openings to an area between 0.071 sq. in. and 0.81 sq. in., for a 16 needle arrangement disclosed by Sallberg, whereby such a area is derived in an obvious manner based on the obvious range of spacings (Par. 194, 200, 202, 207) recited by Sallberg.
Regarding Claim 9, Sallberg discloses that the cavities may be arranged in a circular pattern (see Par. 135) see also Fig. 10A which illustrates a concentric circular, whereby furthermore an array of a plurality of concentric circles is submitted to be an obvious design choice given the direction of Sallsberg as it pertains to the wide variety of shapes the array may take, whereby the shape of the array is itself held to be an obvious design choice which has not been demonstrated by Applicant to impart any specific benefit such that a circular, concentric array and a square array must be presumed to work equally well, such that the change in shape is immaterial to the operation of the device.
Regarding Claim 10, Sallberg discloses the cavities may be arranged in an array of rows and columns pattern (see e.g. Fig. 8C – i.e. a 2x2 grid of rows and columns).
Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”) in view of U.S. Publication No. 2017/0135720 (“Oshida”) as applied above, and further in view of U.S. Patent No. 9,289,605 (“Choi”).
Regarding Claim 7, Sallberg discloses the invention substantially as claimed except that the shape of the surface of the needle hub is “square”. Sallberg discloses that the array can be square (Par. 135), but only appears to explicitly contemplate a circular shaped hub surface (see e.g. Fig. 8C). However, in the instant case the shape of the hub is not held to be a distinguishing feature whereby a square hub and a circular hub will be presumed to operate equally well. The prior art, see Choi, describes such square hubs (see Fig. 1). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the circular hub of Sallberg to comprise a square treatment face, as disclosed by Choi, whereby such a change in shape is held to be obvious in light of the prior art as an obvious design choice, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim(s) 31, 33-35, 37-38  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”).
Regarding Claim 31, Sallberg discloses a medical device (e.g. Fig. 22A) to provide intracellular delivery of a therapeutic formulation (Abstract), comprising: 
needle hub (see e.g. Fig. 29B) removably attachable to a syringe (see generally Fig. 22A). 
multiple needles (2720), each extending a distance from a surface of the needle hub.
Sallberg, discloses the invention substantially as claimed except that, explicitly, the needles extend 0.125 inches (~3.175 mm) from the surface of the needle hub. Sallberg discloses that the needles may have various lengths depending upon application with “preferred lengths” between 0.025mm to about 2.5mm in some embodiments and 0.5 cm to about 15 cm in other embodiments along with “any number in between… 1mm, 5mm…” (Par. 151 – see also Par. 203 wherein L5 is defined as between about 3 and about 10mm – whereby 0.125 inches is held to be “about 3 mm” and also lies within the stated range). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a needle length/penetration depth of 0.125 inches (a value within the range directed by Sallberg), in order to allow the needles to possess sufficient length to penetrate to a particular depth to reach a particular target cell in a specific patient, wherein the thickness of the skin tissues are understood to vary from patient to patient.
Regarding Claim 33, Sallberg discloses the invention substantially as claimed except that, explicitly, the distance between adjacent openings is within a range of 0.055 and 0.075 inches (~1.397 and 1.905mm). Rather, Sallberg discloses the distance between adjacent openings (see e.g. L1, Fig. 5A – see also Fig. 6C, 7B, 8B, 8C), wherein the spacing can comprise values of 1 to 8mm (Par. 194), 1 to 6mm (Par. 200, 202), 0.1mm to about 6mm (Par. 207) – ranges which wholly encompass Applicant’s claimed range. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP 2144.05, whereby in the instant case, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Sallberg to have spacing between adjacent openings within a range of 0.055 and 0.075 inches (values within Sallberg’s contemplated range), thereby constructing a device in a predictable manner as directed by the specifications of Sallberg to adapt the device to a particular patient suffering from a particular medical ailment.
Regarding Claim 34, Sallberg discloses the invention substantially as claimed except, explicitly, that the surface of the needle hub as 16 openings within an area of between 0.071 sq. in. and 0.81 sq. in. Sallberg discloses that the number of needles may vary depending on the intended application including values or “10 or more” (Par. 193) including a specific example of 16 needles (Par. 174) – although the area in which these needles occupy is not explicitly defined. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to limit the area of the needle hub which contains the openings to an area between 0.071 sq. in. and 0.81 sq. in., for a 16 needle arrangement disclosed by Sallberg, whereby such a area is derived in an obvious manner based on the obvious range of spacings (Par. 194, 200, 202, 207) recited by Sallberg.
Regarding Claim 35, Sallberg discloses a medical device (see e.g. Fig. 22A) to provide intracellular delivery of a therapeutic formulation (Abstract), comprising:
a needle hub (e.g. Fig. 27B) removably attachable to a syringe (see generally Fig. 22A), wherein the needle hub has multiple openings through a surface thereof, including 16 openings (Par. 174) and multiple needles (2720) each extending from a respective one of the openings - although the area in which these needles occupy is not explicitly defined. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to limit the area of the needle hub which contains the openings to an area between 0.071 sq. in. and 0.81 sq. in., for a 16 needle arrangement disclosed by Sallberg, whereby such a area is derived in an obvious manner based on the obvious range of spacings (Par. 194, 200, 202, 207) recited by Sallberg.
Regarding Claim 37, Sallberg, discloses the invention substantially as claimed except that, explicitly, the needles extend 0.125 inches (~3.175 mm) from the surface of the needle hub. Sallberg discloses that the needles may have various lengths depending upon application with “preferred lengths” between 0.025mm to about 2.5mm in some embodiments and 0.5 cm to about 15 cm in other embodiments along with “any number in between… 1mm, 5mm…” (Par. 151 – see also Par. 203 wherein L5 is defined as between about 3 and about 10mm – whereby 0.125 inches is held to be “about 3 mm” and also lies within the stated range). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the needles of the invention of Sallberg to have a needle length/penetration depth of 0.125 inches (a value within the range directed by Sallberg), in order to allow the needles to possess sufficient length to penetrate to a particular depth to reach a particular target cell in a specific patient, wherein the thickness of the skin tissues are understood to vary from patient to patient.
Regarding Claim 38, Sallberg discloses the invention substantially as claimed except that, explicitly, the distance between adjacent openings is within a range of 0.055 and 0.075 inches (~1.397 and 1.905mm). Rather, Sallberg discloses the distance between adjacent openings (see e.g. L1, Fig. 5A – see also Fig. 6C, 7B, 8B, 8C), wherein the spacing can comprise values of 1 to 8mm (Par. 194), 1 to 6mm (Par. 200, 202), 0.1mm to about 6mm (Par. 207) – ranges which wholly encompass Applicant’s claimed range. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, see MPEP 2144.05, whereby in the instant case, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Sallberg to have spacing between adjacent openings within a range of 0.055 and 0.075 inches (values within Sallberg’s contemplated range), thereby constructing a device in a predictable manner as directed by the specifications of Sallberg to adapt the device to a particular patient suffering from a particular medical ailment.
Claim(s) 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0121587 (“Sallberg”) as applied above, and further in view of U.S. Publication No. 2017/0135720 (“Oshida”).
Regarding Claims 32 and 36,  Sallberg discloses the invention substantially as claimed except that the multiple openings have respective cavities, wherein the width of each cavity is wider than a width of the respective opening and the needles have a contour which matches a contour of a respective cavity through which they are inserted/received. However, such a technique of bonding a needle to hub is well-known. For example, Oshida discloses a needle hub (14) with an opening (see the opening of 18) through a surface thereof and a respective cavity (see 15 at 20), wherein a width of the cavity is wider than a width of the opening (see Fig. 1) and the needle extends from a respective cavity and through a respective opening (see Fig. 1), wherein a contour of the needle matches contours of the respective cavity and opening (see Fig. 1) whereby Oshida describes that such complementary geometry suppresses the generation of level differences, burrs, and flashes in the boundary section between the needle and the hub (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Sallberg to utilize cooperative funnel shaped geometries between the cavities/openings and the needles, as disclosed by Oshida, in order to prevent the generation of burrs, flashes, and level differences thereby improving flow dynamics, reducing fluid shear, and ensuring that all therapeutic flow is gentle directed toward the needle lumens for injection into the patient with reduced turbulence.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/16/2022